1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     KENTRELL D. WELCH,                                      Case No. 2:19-cv-01241-RFB-BNW
4                                             Plaintiff                    ORDER
5            v.
6     JAMES DZURENDA, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), has filed a civil rights complaint, a first amended complaint, and two

12   “declarations.”   (ECF Nos. 1-1, 2-1, 5, 6.)         It is not clear what the purpose of the

13   declarations is, but it appears that Plaintiff wants the Court to consider the allegations in

14   his declarations together with his amended complaint.

15          The Court will not piecemeal Plaintiff’s complaint together from multiple filings.

16   Plaintiff’s operative complaint must contain all claims, defendants, and factual allegations

17   that Plaintiff wishes to pursue in this lawsuit. As such, the Court grants Plaintiff leave to

18   file a fully complete second amended complaint within 30 days. If Plaintiff does not file a

19   fully complete amended complaint, the court will screen his first amended complaint (ECF

20   No. 2-1) and will not consider any allegations in Plaintiff’s additional filings.

21          If Plaintiff chooses to file a second amended complaint, he is advised that a second

22   amended complaint supersedes (replaces) the original complaint, and any previously filed

23   amended complaints, and, thus, the second amended complaint must be complete in

24   itself. See Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546

25   (9th Cir. 1989) (holding that “[t]he fact that a party was named in the original complaint is

26   irrelevant; an amended pleading supersedes the original”); see also Lacey v. Maricopa

27   Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (holding that for claims dismissed with prejudice,

28   a plaintiff is not required to reallege such claims in a subsequent amended complaint to
1    preserve them for appeal). Plaintiff’s second amended complaint must contain all claims,
2    defendants, and factual allegations that Plaintiff wishes to pursue in this lawsuit.
3    Moreover, Plaintiff must file the second amended complaint on this Court’s approved
4    prisoner civil rights form, and it must be entitled “Second Amended Complaint.”
5    II.    CONCLUSION
6           For the foregoing reasons, IT IS ORDERED that Plaintiff is granted leave to file a
7    single complete second amended complaint. If Plaintiff chooses to file a second amended
8    complaint, Plaintiff will file the second amended complaint within 30 days from the date
9    of entry of this order.
10          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
11   approved form for filing a § 1983 complaint, instructions for the same, and a copy of his
12   initial complaint, the first amended complaint, and his declarations (ECF Nos. 1-1, 2-1, 5,
13   6). If Plaintiff chooses to file a second amended complaint, he must use the approved
14   form and he will write the words “Second Amended” above the words “Civil Rights
15   Complaint” in the caption.
16          IT IS FURTHER ORDERED that, if Plaintiff does not timely file a second amended
17   complaint, the Court will screen the first amended complaint (ECF No. 2-1) only and will
18   not consider any allegations in Plaintiff’s declarations.
19          Dated: July 14, 2021.
20
21                                              UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28



                                                 -2-
